DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

 	Claims 26-30 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
“A rejection under § 112, ¶ 2 may be appropriate in the following situations when examining means-plus-function claim limitations under § 112, ¶ 6:
(1) when it is unclear whether a claim limitation invokes § 112, ¶ 6;
(2) when § 112, ¶ 6 is invoked and there is no disclosure or there is insufficient disclosure of structure, material, or acts for performing the claimed function; and/or
(3) when § 112, ¶ 6 is invoked and the supporting disclosure fails to clearly link or associate the disclosed structure, material, or acts to the claimed function.”
See Supplemental Examination Guidelines for Determining Compliance with 35 USC §112 and for Treatment of related Issues in Patent Applications, 76 FR 7162, 7168 (Feb. 9, 2011).
Regarding claim 26-30 claim contains at least one limitation that invokes §112 ¶6, while failing to provide sufficient disclosure of structure, material, or acts for performing the claimed function. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1565, (Fed. Cir. 1991); see also In re Donaldson Co., 16 F.3d 1189, 1195 (Fed. Cir. 1994) (en banc). Thus, claims 1-14 is/are rejected under §112 ¶2.
Applicant is required to:
(a) Amend the claim so that the claim limitation will no longer be a means (or step, or non-structure terms) plus function limitation under 35 U.S.C. 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant is required to clarify the record by either:
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
 	(b) applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.  For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Rationale for invoking §112 6¶
Examiners will apply § 112, ¶ 6 to a claim limitation that meets the following conditions:
(1) The claim limitation uses the phrase ‘‘means for’’ or ‘‘step for’’ or a non-structural term that does not have a structural modifier;
(2) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is modified by functional language; and
(3) the phrase ‘‘means for’’ or ‘‘step for’’ or the non-structural term recited in the claim is not modified by sufficient structure, material, or acts for achieving the specified function.
This modifies the 3-prong analysis in MPEP § 2181, which will be revised in due course.  See Supplemental Examination, 76 FR at 7167.
	
Regarding claim 26, Claim limitations “means for measuring,” “means for receiving”, “means for transmitting” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “measuring,” “receiving” and “transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Regarding claim 27, Claim limitations “means for receiving”, “means for determining” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving” and “determining” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Regarding claim 29, Claim limitations “means for determining” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “determining” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Regarding claim 30, Claim limitations “means for receiving”, “means for transmitting” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural term “means for” coupled with functional language “receiving” and “transmitting” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
A review of the specification found no corresponding structure with the functional language.   Claims 27-30 are also rejected under 35 U.S.C. 112, second paragraph for their dependency on claim 26.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-16, 18-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hoang et al US (20210314796).
Regarding claim 1, Hoang et al teaches a user equipment (UE) for wireless communication, comprising: a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors  (see Fig. 1a, 1b, WTRU’s 102a-102d and paragraphs [0033]-[0034]) configured to: measure, for a first beam group of a set of beam groups associated with the UE, a first channel busy ratio (CBR) for the first beam group (see paragraph [0190], In another example, a WTRU may calculate one CBR for one group of beam) ; receive, from a second UE, an indication of a second CBR for a second beam group associated with the second UE (see paragraph [0190]-[0193], A WTRU may associate one or more received beams with one or more transmit beams. CBR calculation of the received beam(s) may be used to determine transmission behavior of its associated transmit beam. For a group of beams, a WTRU may calculate one or multiple CBRs, each of which may correspond to one resource group format. A WTRU may calculate one CBR for all resource group formats. Further unicast and broadcast packets are used between WTRU’s); and transmit, to the second UE using a beam included in the first beam group, a signal using one or more transmit parameters that are based at least in part on at least one of the first CBR or the second CBR (see paragraphs [0190]-[0193] and [0248], In some embodiments, a WTRU selects a number of TB transmissions for a packet based on CBR, CR, or both CBR and CR).
Regarding claims 2, 12, 22 and 27, Hoang et al teaches wherein the one or more processors, when measuring the first CBR for the first beam group, are configured to: receive, from the second UE or one or more other UEs, using the beam or another beam included in the first beam group, an indication of a number of resources that have been used or are to be used by the second UE or the one or more other UEs to receive signals (see paragraphs [0188] and [0248]); and determine the first CBR for the first beam group based at least in part on the number of resources that have been used or are to be used by the second UE or the one or more other UEs to receive signals (see paragraphs [0182]-[0186]).
Regarding claims 3 and 13, Hoang et al teaches wherein the one or more processors, when receiving the indication of the number of resources that have been used or are to be used by the second UE or the one or more other UEs to receive signals, are configured to: receive the indication via at least one of an announcement message or a physical sidelink feedback channel signal (see paragraph [0240]).
Regarding claims 4 and 14, Hoang et al teaches the UE of claim 1, wherein the second CBR is based at least in part on a measurement of a physical sidelink shared channel signal or a physical sidelink control channel signal performed by the second UE using one or more beams included in the second beam group (see paragraphs [0190]-[0194]).
Regarding claims 5, 15, 23 and 28, Hoang et al teaches wherein second beam group includes a receive beam that the second UE is to use to receive the signal from the UE (see paragraph [0188]-[0190]).
Regarding claims 6, 16, 24, and 28, Hoang et al teaches wherein the one or more processors are further configured to: determine the one or more transmit parameters based at least in part on at least one of the first CBR or the second CBR (see paragraph [0248]).
Regarding claims 8 and 18, Hoang et al teaches wherein the one or more processors, when determining the one or more transmit parameters based at least in part on at least one of the first CBR or the second CBR, are configured to: determine a first transmit parameter included in the one or more transmit parameters based at least in part on the first CBR (see paragraph [0248]); and determine a second transmit parameter included in the one or more transmit parameters based at least in part on the second CBR (see paragraphs [0190]-[0194] and [0248]).
Regarding claims 9, 19, 25 and 30 Hoang et al teaches, wherein the one or more processors are further configured to: receive, from a third UE, an indication of a third CBR for a third beam group associated with the third UE; and transmit, to the third UE using a beam included in the first beam group, a different signal using one or more transmit parameters that are based at least in part on at least one of the first CBR or the third CBR (see paragraphs [0190]-[0193] and [0248]).
Regarding claims 10 and 20, Hoang et al teaches, wherein the one or more transmit parameters include at least one of a number of hybrid automatic repeat request retransmissions, a number of subchannels to be used by the UE in a slot (see paragraph [0194] and [0195]), a modulation and coding scheme, or a channel occupancy ratio limit.  
Regarding claim 11, Hoang et al teaches a method of wireless communication performed by a user equipment (UE) (see Fig. 1a, 1b, WTRU’s 102a-102d and paragraphs [0033]-[0034]), comprising: measuring, for a first beam group of a set of beam groups associated with the UE, a first channel busy ratio (CBR) for the first beam group (see paragraph [0190], In another example, a WTRU may calculate one CBR for one group of beam); receiving, from a second UE, an indication of a second CBR for a second beam group associated with the second UE (see paragraph [0190]-[0193], A WTRU may associate one or more received beams with one or more transmit beams. CBR calculation of the received beam(s) may be used to determine transmission behavior of its associated transmit beam. For a group of beams, a WTRU may calculate one or multiple CBRs, each of which may correspond to one resource group format. A WTRU may calculate one CBR for all resource group formats. Further unicast and broadcast packets are used between WTRU’s); and transmitting, to the second UE using a beam included in the first beam group, a signal using one or more transmit parameters that are based at least in part on at least one of the first CBR or the second CBR (see paragraphs [0190]-[0193] and [0248], In some embodiments, a WTRU selects a number of TB transmissions for a packet based on CBR, CR, or both CBR and CR).
Regarding claim 21, Hoang et al teaches a non-transitory computer-readable medium storing a set of instructions for wireless communication, the set of instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE) (see Fig. 1a, 1b, WTRU’s 102a-102d and paragraphs [0033]-[0034]), cause the UE to: measure, for a first beam group of a set of beam groups associated with the UE, a first channel busy ratio (CBR) for the first beam group (see paragraph [0190], In another example, a WTRU may calculate one CBR for one group of beam); receive, from a second UE, an indication of a second CBR for a second beam group associated with the second UE (see paragraph [0190]-[0193], A WTRU may associate one or more received beams with one or more transmit beams. CBR calculation of the received beam(s) may be used to determine transmission behavior of its associated transmit beam. For a group of beams, a WTRU may calculate one or multiple CBRs, each of which may correspond to one resource group format. A WTRU may calculate one CBR for all resource group formats. Further unicast and broadcast packets are used between WTRU’s); and transmit, to the second UE using a beam included in the first beam group, a signal using one or more transmit parameters that are based at least in part on at least one of the first CBR or the second CBR (see paragraphs [0190]-[0193] and [0248], In some embodiments, a WTRU selects a number of TB transmissions for a packet based on CBR, CR, or both CBR and CR).  
Regarding claim 26, Hoang et al teaches an apparatus for wireless communication (see Fig. 1a, 1b, WTRU’s 102a-102d and paragraphs [0033]-[0034]), comprising: means for measuring, for a first beam group of a set of beam groups associated with the apparatus, a first channel busy ratio (CBR) for the first beam group (see paragraph [0190], In another example, a WTRU may calculate one CBR for one group of beam); means for receiving, from a user equipment (UE), an indication of a second CBR for a second beam group associated with the UE (see paragraph [0190]-[0193], A WTRU may associate one or more received beams with one or more transmit beams. CBR calculation of the received beam(s) may be used to determine transmission behavior of its associated transmit beam. For a group of beams, a WTRU may calculate one or multiple CBRs, each of which may correspond to one resource group format. A WTRU may calculate one CBR for all resource group formats. Further unicast and broadcast packets are used between WTRU’s); and means for transmitting, to the UE using a beam included in the first beam group, a signal using one or more transmit parameters that are based at least in part on at least one of the first CBR or the second CBR (see paragraphs [0190]-[0193] and [0248], In some embodiments, a WTRU selects a number of TB transmissions for a packet based on CBR, CR, or both CBR and CR).  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al US (20210314796) and in further view of Lee et al US (20210282143).

Regarding claims 7 and 17, Hoang teaches all the limitations of claim 1 and 11 from which claims 7 and 17 depend on, however they fail to explicitly teach a higher CBR as further recited in the claims.  Conversely Lee et al teaches such limitations; wherein the one or more processors, when determining the one or more transmit parameters based at least in part on at least one of the first CBR or the second CBR, are configured to: determine a highest CBR among the first CBR and the second CBR; and determine the one or more transmit parameters based at least in part on the highest CBR (see paragraph [0159]).  Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to have combined the teachings of Hoang with the use of a highest CBR as taught by Lee et al.  The motivation for this would have been to efficiently allocate resources in a sidelink transmission (see paragraph [0025]).  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHRIPAL K KHAJURIA whose telephone number is (571)270-5662. The examiner can normally be reached Monday - Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571)272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHRIPAL K KHAJURIA/Primary Examiner, Art Unit 2478